Citation Nr: 0626651	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back degenerative disc disease (DDD) with 
mechanical low back pain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the left 
knee.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1976 
and from June 1990 to January 1999.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans' Affairs (VA), Regional Office (RO) in January 2000 
and May 2004.  The January 2000 rating action had awarded 
service connection for lumbosacral DDD and for left knee DJD, 
each assigned a 10 percent disability evaluation.  The May 
2004 decision had denied entitlement to TDIU.  The veteran 
testified at a personal hearing at the RO in September 2004.  
In May 2006, he testified before the undersigned at a Video 
Conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issue of entitlement to TDIU will be deferred pending the 
outcome of the remand.


REMAND

The veteran has contended that his low back and left knee 
disorders are more disabling than the current disability 
evaluations would suggest.  He has stated that he suffers 
from low back pain, as well as some tingling in the left 
lower extremity.  He has also stated that his left knee 
occasionally gives way.  These complaints were noted in 2005 
and 2006 treatment records.

The Board notes that the complaints of left lower extremity 
tingling and left knee give way were not made at the time of 
the last VA examination performed in October 2004.  These 
complaints could suggest a worsening of the veteran's low 
back and left knee disorders.  Further, the veteran testified 
in May 2006 that these disabilities had progressed since the 
last VA examination.  Therefore, the Board finds that the 
October 2004 VA examination may no longer adequately reflect 
the veteran's current degree of disability.  As a 
consequence, it is found that another VA examination would be 
helpful before a final determination of the veteran's claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for increased 
evaluations, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that an effective date for the award of 
benefits will be assigned if increased evaluations are 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the CAVC in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar.3, 2006).

2.  The veteran must be afforded complete 
VA orthopedic and neurological evaluations 
of the low back and left knee.  The 
examiners must be provided with the claims 
folder to review in conjunction with the 
examinations, and it must be indicated in 
the examination reports that the claims 
folder was so reviewed.

The orthopedic examiner should fully 
describe the degree of limitation of 
motion of the joint or joints affected by 
the degenerative changes.  Any limitation 
of motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the low back and the 
left knee.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2005).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2005).

The neurological examination should 
determine whether the veteran has any 
neurological symptoms related to his 
lumbosacral DDD.  If such neurological 
symptoms are present, the examiner must 
indicate the specific nerve(s) involved 
and indicate whether the involvement in 
mild, moderate, moderately severe or 
severe.

All appropriate tests deemed necessary 
should be accomplished.  The examiners 
must provide comprehensive reports 
including complete rationales for all 
conclusions made.  

The veteran must be informed of the 
importance of reporting to the scheduled 
examinations and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

3.  Once the above-requested development 
has been completed, the veteran's claims 
for increased evaluations for his 
lumbosacral DDD, left knee DJD, and TDIU 
must be readjudicated.  If any of the 
decisions remain adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


